IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

STATE OF WASHINGTON,
                                               No. 69003-5-I
                     Respondent,               (consolidated with No. 69700-5-I)

                                               ORDER GRANTING MOTION
                                               TO PUBLISH
MICHAEL T. PIGOTT,
B.D. 06/12/94,

                     Appellant.



      The respondent, State of Washington, has filed a motion to publish herein. The

court has taken the matter under consideration and has determined that the motion

should be granted.

      Now, therefore, it is hereby

      ORDERED that the motion to publish the opinion filed in the above-entitled

matter on March 31, 2014, is granted. The opinion shall be published and printed in the

Washington Appellate Reports. It is further

      ORDERED that appellant's request for use of initials in the opinion is denied.

      Done this y |     day of /7V}fol _         ,2014.
                                      T
                         FOR THE COURT:



                                                                                       r>o                c*
                                                                                       Q              O t r''
                                                                                       -c-
                                                                                                      C^'C7


                                              KS^^y       A?T~                         "s~;-.

                                                                                       ""^
                                                                                                      m
                                                                                                      cd--;
                                                                                                                *


                                                                                       JV»            ~n ^ "
                                                                                       —~
                                                                                                "" f.!l'
                                                                                                t> "-*--' t
                                                                                   ~o           G? -V
                                                                                   rs           ~ - >> x-
                                                                                                ..,   „   j—_


                                                                                   .c-          T"" \ ,
                                                                                   •   •



                                                                                ro              - :'~J
                                                                                crs             • -       ..—
                                                                   trij rp
                                                       COURT OF APPEALS DiVI
                                                        STATE OF WASHINGTON

                                                         201^ HAR 31 AH 9=2 i

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 69003-5-I
                        Respondent,              (consolidated with No. 69700-5-I)

              v.                                 DIVISION ONE

                                                    PUBLISHED OPINION
MICHAEL T. PIGOTT,
B.D. 06/12/94,

                        Appellant.               FILED: March 31, 2014


       Grosse, J. — A Frve1 hearing is not required where there is no evidence
involving new methods of proof or new scientific principles.            Here, the fingerprint

identification method used by the police is generally accepted within the scientific

community. The trial court did not err in not conducting a Frve hearing and admitting

the evidence. Affirmed.

       Michael Pigott was charged and found guilty in juvenile court of two counts of

residential burglary.     In both homes, detectives discovered latent fingerprints which

were identified as belonging to Pigott. Prior to trial, Pigott requested a Frve hearing,

arguing that fingerprint identification is no longer generally accepted in the scientific

community. The trial court denied the motion. After trial, the court found Pigott guilty

and imposed the standard range disposition on each count. Pigott appeals arguing that

the trial court improperly denied his motion for a Frve hearing.




1 Frve v. United States. 293 F. 1013 (D.C. Cir. 1923).
No. 69003-5-1 / 2        w                                     w


        We review de novo a trial court's decision whether to hold a Frve hearing.       In

determining the admissibility of evidence based on novel scientific theories or methods,

Washington courts employ the "general acceptance" standard set forth in Frve v. United

States.3 Under Frve, novel scientific evidence is admissible if it is based on a theory or

principle which is generally accepted in the relevant scientific community, but not

admissible if qualified experts have significant disputes as to its validity.4 Evidence not
involving new methods of proof or new scientific principles is not subject to examination

under Frve.5

        Washington has a long history of admitting fingerprint identification evidence.6
Here, the fingerprint experts examined the latent prints, compared them to Pigott's

known print, and made an evaluation. The results were verified. The State's expert

witnesses did not rely on novel or unusual scientific techniques in reaching their

opinions. The evidence presented clearly demonstrated that this specific method is
commonly used and generally accepted by the fingerprint analysts. Once the scientific
community accepts a methodology, application of the methodology to a particular case
is a matter of weight and admissibility under ER 702, which allows a qualified expert

witness to testify if scientific, technical, or other specialized knowledge will assist the

trier of fact.7



2 State v. Gregory, 158 Wash. 2d 759, 830, 147 P.3d 1201 (2006).
3293 F. 1013, 1014 (D.C. Cir. 1923); State v. Copeland, 130 Wash. 2d 244, 255, 922 P.2d
1304(1996).
4 State v. Havden. 90 Wash. App. 100, 103-04, 950 P.2d 1024 (1998).
5 State v. Baity, 140Wn.2d 1, 10,991 P.2d 1151 (2000).
6 See State v. Johnson, 194 Wash. 438, 442, 78 P.2d 562 (1938); State v. Witzell, 175
Wash. 146, 26 P.2d 1049 (1933).
7 Gregory, 158 Wash. 2d at 829-30; State v. Russell. 125 Wash. 2d 24, 41, 882 P.2d 747
(1994).
No. 69003-5-1 / 3        w                                         w


      Pigott argues that new evidence raises questions as to the continued general

acceptance of the ACE-V technique used here to analyze fingerprints. ACE-V is an

acronym for "analysis, comparison, evaluation, and verification."8            The ACE-V
component was succinctly described by the Third Circuit in United States v. Mitchell:9
      The basic steps taken by an examiner under this protocol are first to
      winnow the field of candidate matching prints by using Level 1 detail to
      classify the latent print. Next, the examiner will analyze the latent print to
      identify Level 2 detail (i.e., Galton points and their spatial relationship to
      one another), along with any Level 3 detail that can be gleaned from the
      print. The examiner then compares this to the Level 2 and Level 3 detail of
      a candidate full-rolled print (sometimes taken from a database of
      fingerprints, sometimes taken from a suspect in custody), and evaluates
      whether there is sufficient similarity to declare a match.

Once a second examiner confirms the conclusion of the first examiner, it is verified.

The expert witnesses used generally accepted methods in analyzing Pigott's
fingerprints. Thus, the methods were not "novel," and did not require a Frve hearing.
Because such methodology is generally accepted in the scientific community, the

evidence was properly admitted.

       Pigott relies on a high profile misidentification of Brandon Mayfield made by the
Federal Bureau of Investigations in its investigation into the terrorist bombing of a train
in Madrid, Spain. As a result of this misidentification, the Office of the Inspector General
(OIG) initiated an investigation of the Mayfield case. Citing to the OIG report, Lyn
Haber, Ph.D. and Ralph Haber, Ph.D. argue that fingerprinting is not an exact science.

In support of their theory, the Habers cite to a 2009 report by the National Research
Council of the National Academy of Sciences, which recommended additional testing to




8 United States v. Mitchell. 365 F.2d 215, 221 (3rd Cir. 2004).
9 365 F.2d 215, 221 (3rd Cir. 2004)
No. 69003-5-1/4           w                                          ^


determine the reliability of latent fingerprint analysis generally and of the ACE-V

methodology in particular.10
       However, the reliability of fingerprint identification has been tested in our

adversarial system for over a century and routinely subjected to peer review.11 The trial
court considered all of this in reaching its conclusion that a Frve hearing was not

needed. The trial court expressly found that the identification analysis is accepted in the

relevant scientific community.12       Once the evidence is accepted as scientifically
acceptable, the question of admissibility turns on whether the witnesses qualify as

experts and whether the proffered testimony would be helpful to the trier of fact. Under

the circumstances here, the trial court did not err in admitting the evidence under ER

702. Any objections that Pigott had to the fingerprint analysis addressed the weight of

the testimony, not its admissibility. The trial court did not err.

       Affirmed.




WE CONCUR:
                                                                         J

                                                               C&k,^-
10 See National Research Council of the National Academy of Sciences, Strengthening
Forensic Science in the         United States: A Path         Forward,   at   143-44 (2009),
https://www.ncjrs.gov/pdffiles1/nij/grants/228091.pdf; see ajso United States v. Rose.
672 F. Supp. 2d 723, 725-26 (fingerprint evidence sufficiently reliable to be admitted
under Fed. R. Evid. 702 and holding the Habers' criticism of the ACE-V methodology
insufficient to even warrant holding a hearing to determine whether fingerprint analysis
is admissible scientific evidence).
11 People v. Jennings, 252 III. 534, 549, 96 N.E. 1077 (1911); State v. Johnson. 194
Wash. 438, 442, 78 P.2d 562 (1938); United States v. John. 597 F.3d 263, 274-75 (5th
Cir. 2010); United States v. Plaza. 188 F. Supp. 2d 549 (2002).
12 See also Havden, 90 Wash. App. 100 (digitally enhanced latent fingerprints and palm
prints found admissible under Frve).